Citation Nr: 1007420	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee condition, 
to include as secondary to the service-connected disability 
of status post right anterior cruciate ligament 
reconstruction with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to 
June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  One 
of those requirements is that VA must notify the claimant 
(and his or her representative, if any) of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Here, 
although the Veteran was notified of the evidence necessary 
to substantiate a direct service connection claim, she was 
never sent notice of the elements necessary to establish a 
secondary service connection claim.  As a result, a remand is 
necessary so that notice of the requirements of secondary 
service connection may be sent to the Veteran.  

In addition, the Board finds that a medical opinion is needed 
in order to decide this appeal.  38 C.F.R. § 3.159(c)(4).  
The Veteran is seeking service connection for a left knee 
condition secondary to her service-connected right knee 
disability.  38 C.F.R. § 3.310.  She has received treatment 
for pain in her left knee that has explicitly been related to 
her compensating for her service-connected right knee 
disability.  March 2007 Physical Therapy Consult (diagnosed 
with left knee pain secondary to overcompensation from right 
knee ACL repair).  

But a March 2007 X-ray report shows that her left knee is 
normal.  March 2007 X-ray Report from Munson Army Community 
Hospital (no fractures; no intra-articular loose bodies; no 
evidence of malalignment; no radiographic evidence of joint 
effusion; impression is negative knee).  Both her family 
practice provider and the physical therapist found no defect 
of the left knee.  March 2007 Family Practice Clinic (left 
knee examination showed no swelling, no warmth, no deformity; 
motion was normal; no pain elicited by motion; physical 
therapy consult requested); March 2007 Physical Therapy 
Consult (no internal derangement; full weight bearing; no 
instability; negative Lachman's/McMurray's/post drawer tests; 
negative leg raising; positive Clarke's sign for patellar 
tendon pain).  The also both diagnosed her with left knee 
pain.  March 2007 Physical Therapy Consult (diagnosed with 
left knee pain secondary to overcompensation from right knee 
ACL repair);  March 2007 Family Practice Clinic (impression 
is joint pain, localized in the left knee).  
 
Pain, alone, however, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part, appeal dismissed in 
part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (dismissing challenge to the issue whether 
pain, alone, can be considered a disability).  

Yet, the health care providers who were treating the Veteran 
for the pain in her left knee were not specifically focussed 
on providing an opinion as to whether, for purposes of VA 
compensation, a current disability of the left knee existed.  
Thus, a medical opinion is needed as to whether the Veteran 
has a disability of the left knee.   And if a disability 
exists, then a nexus opinion for secondary service connection 
is also needed.  Accordingly, the Veteran should be scheduled 
for an appropriate medical examination.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Before the examination is scheduled, the Veteran's claims 
folder should be updated with her medical treatment records.  
The Veteran was receiving treatment for her left knee pain in 
March 2007 and follow-up visits to the Army medical 
facilities at Fort Leavenworth, Kansas, were planned.  Thus, 
the RO/AMC should make arrangements to obtain the Fort 
Leavenworth records for treatment of the left knee since 
March 2007.  

In addition, the Veteran's family practice provider at Fort 
Leavenworth noted in the March 2007 notes that the Veteran 
also goes to a VA hospital for medical care.  But no VA 
medical treatment records are associated with the Veteran's 
claims folder.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, before the 
examination is scheduled, the RO/AMC should make arrangements 
to update the Veteran's claims folder with all VA medical 
treatment records relating to the Veteran's left knee.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the 
information and evidence necessary to 
substantiate a secondary service-
connection claim.  

2.  Make arrangements to obtain any 
records since March 2007 of Fort 
Leavenworth medical treatment relating to 
the left knee.  

3.  Make arrangements to obtain all VA 
medical treatment records relating to the 
left knee.  

4.  After the above development has been 
completed, and the additional evidence has 
been associated with the claims folder, 
make arrangements for the Veteran to have 
an appropriate examination to determine 
whether a current disability of the left 
knee exists that is related to her 
service-connected right knee disability.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examiner should be informed that the 
Veteran has a service-connected disability 
of status post right anterior cruciate 
ligament reconstruction with degenerative 
joint disease (right knee disability), 
which has been assigned  a 30 percent 
disability rating, and that the Veteran 
claims that her left knee pain is related 
to that service-connected disability.  
There is a March 2007 physical therapy 
report  in the record tying the Veteran's 
left knee pain to her right knee 
disability.  But since pain, alone, 
without a diagnosed or identifiable 
underlying condition, does not constitute 
a disability for VA compensation purposes, 
a medical opinion is needed as to whether 
a disability of the left knee exists.  And 
if a left knee disability exists, specific 
questions must be answered as to the 
relationship between the two knee 
disabilities.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters: 

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran has a current 
disability of the left knee? 

(b) If there is a current disability of 
the left knee, is it at least as likely as 
not that the service-connected right knee 
disability either (i) caused the left knee 
disability or (ii) makes the left knee 
disability worse than it would have been 
in the natural progress of that disease?  

(c) If the service-connected right knee 
disability did not cause the left knee 
disability, but makes the left knee 
disability worse, please describe: (i) the 
nature of and the level of disability of 
the left knee disability before the right 
knee disability began making it worse; 
(ii)  at what level the left knee 
disability would have currently been due 
to the natural progression of that disease 
without the aggravation by the right knee 
disability; and (iii) the current level of 
the left knee disability as a result of 
aggravation by the service-connected right 
knee disability.  

5.  When the medical opinion is received 
by the RO/AMC, it should be reviewed to 
ensure that the specific questions 
identified in paragraph 4, above, were 
answered with complete rationale.  If the 
examiner's report does not contain answers 
or those answers are not supported with 
the examiner's rationale, the RO/AMC 
should make arrangements to obtain a 
supplemental report that does provide all 
necessary information from the examiner.    

6.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


